— Appeal from an order of the Supreme Court, Monroe County (Gail A. *1644Donofrio, A.J.), entered September 10, 2009 in a divorce action. The order denied defendant’s motion to dismiss the complaint and granted plaintiffs cross motion for legal fees.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties on February 18, 2010 and filed in the Monroe County Clerk’s Office on February 24, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Carni, Lindley, Sconiers and Pine, JJ.